Citation Nr: 0206842	
Decision Date: 06/25/02    Archive Date: 07/03/02

DOCKET NO.  95-07 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for gout, to include gouty 
arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from October 
1973 to November 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska.  

When this case was before the Board in March 2001 it was 
remanded for additional development.  The RO completed the 
requested development and has returned the case to the Board.

In a written presentation of May 2002, the representative 
noted the open claim for a total disability rating based on 
individual unemployability.  The representative asked that 
the issue be referred to the RO for appropriate action.  
However, in April 2002, the RO wrote to the veteran notifying 
him that the claim was still being processed by the RO and 
that he would be notified when a decision was made.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Gout was not manifest during the veteran's military 
service; gouty arthritis was not manifested during the first 
post-service year; and the veteran's gout is not shown to be 
related to any incident of the veteran's service or to a 
service-connected disability.


CONCLUSION OF LAW

Gout, to include gouty arthritis, was not incurred in or 
aggravated by active military service; gouty arthritis may 
not be presumed to have been incurred in service; and gout is 
not secondary to a service-connected disability.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 1131, 1137, 5100, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law while this claim was pending.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001).  Further, 
implementing regulations have been published.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  

In letters dated in June 2001 and April 2002, the RO notified 
the veteran of the VCAA and the evidentiary status of the 
claim with respect to the new law.  Further, the RO provided 
the veteran with the pertinent evidentiary development which 
was codified by the VCAA and the implementing regulations.  
In addition to performing the pertinent development required 
under the VCAA, the RO notified the veteran of his right to 
submit evidence.  Thus, the Board finds that VA has completed 
its duties under the VCAA and the implementing regulations.  
Further, VA has completed the development of this case under 
all applicable law, regulations and VA procedural guidance.  
See also 38 C.F.R. § 3.103 (2001).  Therefore, it would not 
abridge the appellant's rights under the VCAA and the 
implementing regulations for the Board to proceed to review 
the appeal.  Compare Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  

Criteria.  Service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  The law presents three elements which must be 
satisfied to establish service connection.  First, there must 
be a current disability; second, there must be disease or 
injury during active service; and third, there must be a 
nexus or connection to establish that the current disability 
is the result of the disease or injury incurred in or 
aggravated by active service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 66 Fed. 
Reg. 45,629 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R § 3.159(a)).  

Arthritis may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2001).

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310 (2001).  
Additionally, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).


Background.  The service medical records made during service 
by trained medical personnel are significant evidence as to 
the nature of diseases and injuries during service and are 
more probative than the recollection of a lay witness many 
years later.  Here, the service medical records do not show 
any diagnosis of gout or any finding of elevated uric acid 
levels.  They do show various orthopedic complaints, but link 
them to injuries in service.  There is no support for the 
veteran's allegations that the complaints during service were 
early manifestations of gout.

The veteran has particularly asserted that left great toe 
symptoms in service were manifestations of gout.  The June 
1975 service medical record discloses that the veteran had a 
swollen left foot after tripping over a log the previous 
evening.  His left great toe was swollen, discolored and 
tender.  X-rays were negative and the diagnosis was a bruise.

In December 1977, bilateral torn medial menisci were noted, 
as well as a mild sprain of the right ankle.  There was a 
cervical strain in April 1979.  November 1979 clinical notes 
reflect painful tendinitis in the right shoulder.  

In January 1980, there were complaints of left arch pain and 
arch supports were recommended.  An undated clinical note 
shows that the veteran was in a car accident and his left 
knee was swollen, especially medially.  X-rays showed it to 
be within normal limits, except for soft tissue swelling in 
the left knee.  Bilateral knee pain in January 1980 was 
diagnosed as traumatic arthritis.  A torn right lateral 
meniscus was also noted.  In March 1980, arthrograms 
confirmed torn and unstable meniscus.  A lateral meniscectomy 
was performed in April 1980.  Right knee symptoms continued 
in June 1980 and September 1980.  Consultation in September 
1980 diagnosed right knee pain secondary to meniscectomy.  In 
October 1980, there was a right knee injury with a tear of 
the right lateral meniscus; tendinitis of the right shoulder 
was also noted.

In March 1981, the veteran's right knee was swollen after he 
played soccer.  In April 1981, there was a diagnosis of 
minimal chondromalacia patellae.  

In June 1982, it was reported that the veteran had low back 
pain after doing a lot of exercises; the assessment was 
lumbosacral strain.  In August 1982, right knee pain was 
diagnosed as chondromalacia.  Complaints of bilateral knee 
pain, in September 1982, were assessed as being 
chondromalacia patellae, bilateral.  A clinical note, dated 
in October 1982, again notes the presence of chondromalacia 
of the patellae, bilaterally.  

In April 1983, the veteran reported hurting his neck and left 
shoulder in a parachute jump; a muscle strain of the left 
shoulder was diagnosed.  In August 1983, the veteran reported 
low back pain after being struck with a door and the 
diagnosis was a lumbar strain.  In November 1983, low back 
pain was diagnosed as a strain.  

Mechanical low back pain was diagnosed in August 1984.  
Bilateral chondromalacia patella was diagnosed in November 
1984.  

A record dated in March 1985 shows that knee complaints were 
diagnosed as chondromalacia.  In April 1985, the veteran 
reported that low back pain began after swimming.  The 
diagnosis was a lumbosacral strain.  Consultation in June 
1985, disclosed a residual limitation of motion due to a left 
acromioclavicular strain.  In July 1985, the veteran had an 
acromioclavicular separation of the left shoulder.  In August 
1985, there was chronic right knee pain with an acute sprain.  
The left acromioclavicular separation was doing well in 
August 1985.  A right knee injury was evaluated in an 
orthopedic clinic consultation report dated in September 
1985.  A knee brace for chondromalacia was prescribed in 
September 1985.  Follow-up of the left acromioclavicular 
separation indicated it to be doing okay.  

In March and April 1986, chondromalacia was causing chronic 
knee pain.  The June 1986 clinical note diagnosed left 
shoulder pain as a muscle strain.  In September 1986, there 
was a complaint of lower back pain diagnosed as lumbosacral 
strain.  

In June 1986, a medical evaluation board reviewed the 
veteran's chronic right and left knee pain.  His medical 
history was reviewed.  He was examined.  Laboratory and X-ray 
studies were done.  The diagnosis was bilateral 
chondromalacia and tricompartmental degenerative joint 
disease of the right knee.  

The service medical records contain X-ray reports of various 
joints, dated in June 1975, December 1975, April 1979, 
January 1980 and June 1985, which do not show any evidence of 
gout.  The most recent X-ray, in September 1985, particularly 
noted that there were no erosions or other abnormalities 
present in the right knee.  

Turning to the post service medical records, clinical notes 
show that G. Vrablik, M.D., started treating the veteran for 
his orthopedic problems in May 1988.  The doctor saw the 
veteran on a regular basis; however, he did not diagnosis the 
veteran's orthopedic problems as gout.  Rather, the doctor 
made other diagnoses for the veteran's shoulder, back and 
knee disorders.  In April 1990, the doctor recommended blood 
work, including uric acid levels.  In May 1990, the doctor 
noted that laboratory tests showed elevated uric acid levels 
consistent with gout.  Subsequent notes and letters from the 
physician discuss the veteran's orthopedic disorders 
including gout.  None of the notes and letters from the 
doctor indicates an onset of gout before 1990 or identifies 
any manifestations during service as being early signs of 
gout.  In a January 1993 letter, Dr. Vrablik told the veteran 
he had an elevated uric acid level consistent with gout, 
without discussing its onset.

A history of gout was noted on the August 1993 VA 
examination, without linking it to service.  

Dr. Vrablik discussed the veteran's other orthopedic 
disorders in a June 1994 letter.  

In the medical history portion of a June 1994 VA examination, 
it was reported that Dr. Vrablik found elevated uric acid in 
approximately 1988.  (Actually, the doctor's notes show he 
began treating the veteran in 1988, but it was not until 1990 
that elevated uric acid levels were found.)  There was a 
diagnosis of gout, without comment as to onset.  

The veteran provided sworn testimony at a June 1995 RO 
hearing.  He conceded that gout was not diagnosed while he 
was on active duty.  He emphasized that he had left toe 
symptoms during active duty and now has left toe symptoms due 
to gout.  He felt that there was a connection.  There was 
also right foot pain.  The veteran discussed his symptoms and 
treatment in detail.  

In a letter dated in October 1999, the veteran's wife 
recalled joint symptoms and treatment during the veteran's 
active service.  

A VA medical opinion, dated in January 2000 was to the effect 
that gouty arthritis was not connected to the conditions 
during service.  An addendum, re-emphasized the conclusion.  
Both writings noted that the gout appeared years after the 
veteran left active service.  

Additional notes from Polar Winds Medical Center cover the 
period from August 1989 to April 2001.  In August 1989, the 
veteran complained of his left foot hurting and the 
impression was a strain.  The earliest reference to gout in 
these records is dated in February 1994.  The records reflect 
current symptoms and treatment of gout, without connecting it 
to service.  

In a note dated in June 2001, a physician of the Polar Winds 
Medical Center noted that the veteran was having difficulty 
with gout.  There was no opinion as to onset.

The veteran was examined in August 2001, for VA, by a M. 
Armstrong, M.D., a rheumatologist.  The doctor noted the 
veteran's report that his first attack of gout occurred in 
service, in 1974 with pain in the left great toe.  The 
veteran believed there was a second episode in 1985 when he 
awoke with severe pain in the foot.  The doctor concluded 
that the veteran suffered from recurrent gout.  The doctor 
further commented that the natural history of gout is an 
index of acute joint inflammation often involving the great 
toe followed by months of quiescence before a second attack.  
Over ensuing years, these events tend to be more frequent and 
severe in their occurrence.  In that context, it was 
plausible that the index event, as reported by the veteran, 
in 1974, was the first manifestation of gout.  However, there 
was no written record of the event.  The 1985 event was also 
not documented.  The doctor wrote that there were no 
historical events during service which sounded like gout to 
him.  It was noted that an attack of gout after an operative 
procedure did not result in a permanent increase in severity 
of the underlying disorder or predispose one to more frequent 
or severe gout.  An attack of gout after an operative 
procedure was a self-limited event.

VA clinical notes for September and November 2001 reflect the 
presence of gout.  

Analysis.  The cause or etiology of a current medical 
diagnosis is a medical question which requires the opinion of 
a medical professional who has the necessary training and 
experience to provide such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As a lay witness, the 
veteran's claim that there is a connection between foot pain 
in service and the current gout is simply his claim and does 
not have the weight of competent evidence.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  In this case, the 
letters sent to the veteran in accordance with the VCAA 
notified him of the need for evidence to connect the current 
disability to disease or injury in service.  VA also obtained 
the opinion of a medical specialist.  That doctor indicated 
that the veteran reported an episode when he simply awoke 
with toe pain in 1974 or 1975.  The doctor noted that, 
although the veteran reported receiving treatment, no such 
episode of idiopathic toe pain was documented.  The Board 
notes that a June 1975 service medical record reveals the 
veteran's left great toe was swollen, discolored and tender, 
after tripping over a log the previous evening.  The 
diagnosis was a bruise.  The evidence raises two 
possibilities, either there was an episode of idiopathic toe 
pain which was treated in service and the medical personnel 
failed to record it, or the veteran recalled the symptoms of 
the June 1975 injury while failing to recall the injury 
itself.  Review of the records shows them to be complete.  
The Board finds that the service medical personnel did not 
fail to record treating the veteran for idiopathic toe pain; 
rather, many years later, the veteran failed to recall the 
injury that caused the toe symptoms when describing it to the 
examining physician.  The Board concludes that the service 
medical records are more probative than the veteran's 
recollection years later and that he had an acute and 
transitory toe injury in service rather than simply awaking 
with toe pain consistent with the onset of gout.

Similarly, there is no documentation of the 1985 episode 
described by the veteran, even though he was seen for joint 
complaints several times in 1985.  The veteran's recent 
reports of episodes of gout in service have no more probative 
value than his basic claim.  See Swann v. Brown, 5 Vet. App. 
229 (1993); Coghill v. Brown, 8 Vet. App. 342 (1995).  The 
service medical records provide the most probative evidence 
as to the veteran's health during service and they show that 
the veteran had a series of orthopedic problems (service 
connection has been established for some), that the veteran 
was examined by physicians on numerous occasion, with special 
emphasis on his joints, and none of the medical professionals 
found any indication of gout.  After service, he was seen by 
VA and private physicians, most notably Dr. Vrablik beginning 
in 1988, but gout was not found until 1990.  The 
preponderance of evidence in this case establishes that gout 
had its onset several years after the veteran completed his 
active service and that it is not linked to any disease or 
injury in service.  

On the August 2001 VA examination, the veteran reported that 
Dr. Vrablik diagnosed gout in 1988.  Dr. Vrablik's notes are 
of record and show that while he started treating the veteran 
in 1988, it was not until 1990 that he diagnosed gout.  There 
is no evidence that gout or gouty arthritis was manifested to 
a degree of 10 percent or more in the year after the veteran 
completed his active service.  

The preponderance of the evidence establishes that the 
veteran's gout was first manifest more than one year after 
his release from service and is not related to any incident 
of such service.  

The veteran has asserted that his service-connected right 
knee disability aggravated his gout, in that, following 
surgery on his right knee in 1988, he suffered a 
"postoperative attack of gout."  The rheumatologist who 
examined the veteran in August 2001 noted that an attack of 
gout after an operative procedure did not result in a 
permanent increase in severity of the underlying disorder or 
predispose one to more frequent or severe gout, that such an 
attack is a self-limited event.  Thus, the preponderance of 
the evidence establishes that the veteran's gout was not 
caused by or aggravated by a service-connected disability.


ORDER

Service connection for gout, to include gouty arthritis, is 
denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

